Exhibit 10.1




[EXECUTION]
AMENDMENT NO. 2 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of October 12, 2018, by and among TravelCenters of
America LLC, a Delaware limited liability company (“Parent”), TA Operating LLC,
a Delaware limited liability company (“TA Operating”, and together with Parent,
each individually, a “Borrower” and collectively, “Borrowers”), TravelCenters of
America Holding Company LLC, a Delaware limited liability company (“Holding”),
Petro Franchise Systems LLC, a Delaware limited liability company (“Petro
Franchise”), TA Franchise Systems LLC, a Delaware limited liability company (“TA
Franchise”), TA Operating Nevada LLC, a Nevada limited liability company (“TA
Nevada”), QSL Franchise Systems LLC, a Maryland limited liability company (“QSL
Franchise”), QSL Operating LLC, a Maryland limited liability company (“QSL
Operating”), QSL RE LLC, a Maryland limited liability company (“QSL RE”), TA
Operating Montana LLC, a Delaware limited liability company (“TA Montana”), and
together with Holding, Petro Franchise, TA Franchise, TA Nevada, QSL Franchise,
QSL Operating and QSL RE, each individually, a “Guarantor” and collectively,
“Guarantors”), the parties hereto as lenders (each individually, a “Lender” and
collectively, “Lenders”) and Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, in its capacity as agent for Lenders (in such
capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Agent and Lenders have made and may make loans
and advances and have provided and may provide other financial accommodations to
Borrowers as set forth in the Amended and Restated Loan and Security Agreement,
dated October 25, 2011, by and among Agent, Lenders party thereto, Borrowers and
Guarantors party thereto, as amended or supplemented by the Joinder Agreement,
dated February 26, 2014, the Joinder Agreement, dated February 27, 2014, the
Joinder Agreement dated June 24, 2016 and Amendment No. 1 to Amended and
Restated Loan and Security Agreement, dated as of December 9, 2014 (as the same
has been further amended, modified or supplemented prior to the date hereof, the
“Loan Agreement”), and the other Financing Agreements (as defined in the Loan
Agreement);
WHEREAS, on June 5, 2015, TA Leasing LLC merged with and into TA Operating with
TA Operating being the surviving entity in such merger;
WHEREAS, on June 24, 2016, QSL Franchise, QSL Operating and QSL RE became
Guarantor parties to the Loan Agreement pursuant to the Joinder Agreement, dated
June 24, 2016, by and among Borrowers, Guarantors and Agent;
WHEREAS, on March 22, 2017, TA Operating Texas LLC merged with and into TA
Operating with TA Operating being the surviving entity in such merger;


3762066.7

--------------------------------------------------------------------------------




WHEREAS; Borrowers have requested that Agent and Lenders agree to amend the Loan
Agreement to permit the sale of certain assets of TA Operating, and Agent and
Lenders are willing to agree to such amendments, subject to the terms and
conditions contained herein; and
WHEREAS, by this Amendment, Borrowers, Guarantors, Agent and Lenders desire and
intend to evidence such amendments;
NOW THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:
1. Interpretation. For purposes of this Amendment, unless otherwise defined
herein, capitalized terms used herein which are defined in the Loan Agreement
shall have the meanings given to such terms in the Loan Agreement.
2. Additional Definitions. Section 1 of the Loan Agreement is hereby amended by
inserting the following definitions in correct alphabetical sequence:
“Amendment No. 2” shall mean Amendment No. 2 to Amended and Restated Loan and
Security Agreement, dated as of October 12, 2018, by and among Agent, certain
Lenders party thereto, Borrowers and Guarantors, as the same now exists or may
hereafter be amended, amended and restated, modified, supplemented, extended,
renewed, restated or replaced.
“Amendment No. 2 Effective Date” is the date on which the conditions precedent
to the effectiveness of Amendment No. 2 shall have been satisfied.
“C-Store Purchase Agreement” shall mean the Asset Purchase Agreement, dated as
of September 1, 2018, by and among TA Operating, Parent, EG Retail (America),
LLC and EG Group Limited, as amended, supplemented or otherwise modified in
accordance with Section 9.7(b)(xiv) hereof.
“C-Store Purchased Assets” shall mean the “Assets” as defined in, and sold
pursuant to the C-Store Purchase Agreement.
3. Amendment to Section 9.7. Section 9.7(b) of the Loan Agreement is hereby
amended by (a) deleting the word “and” appearing at the end of Section
9.7(b)(xii), (b) by adding the word “and” to the end of Section 9.7(b)(xiii),
and (c) adding the following new clause at the end of Section 9.7(b):
“(xiv) the sale of the C-Store Purchased Assets in accordance in all material
respects with the terms of the C-Store Purchase Agreement without any amendment
or waiver thereto that is materially adverse to the Agent or Lenders in their
respective capacities as such; provided, that, (A) as of the date of such sale
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (B) as of the date of such sale and after giving
effect thereto, Excess Availability shall not be less than the greater of (1)
$40,000,000 or (2) the amount equal to 20% of the Maximum Credit, (C) such sale
shall be consummated no later than March 31, 2019, and (D) Agent shall have
received a Borrowing Base Certificate, prepared on a pro forma basis as of


3762066.7

--------------------------------------------------------------------------------




the date of the Borrowing Base Certificate most recently delivered to the Agent
to reflect that no C-Stores Purchased Assets are included in the Borrowing Base
as of such date of delivery.”
4.Representations and Warranties. Each Borrower and Guarantor represents and
warrants to and in favor of Agent and each Lender as follows, which
representations and warranties are continuing and shall survive the execution
and delivery hereof, the truth and accuracy of each, together with the
representations and warranties in the other Financing Agreements, being a
condition of the effectiveness of this Amendment:
(a)    Neither the execution and delivery of this Amendment nor the consummation
of the transactions contemplated hereby, nor compliance with the provisions
hereof (i) has resulted in or shall result in the creation or imposition of any
Lien upon any of the Collateral, except in favor of Agent, (ii) has resulted in
or shall result in the incurrence, creation or assumption of any Indebtedness of
any Borrower or Guarantor, except as expressly permitted under Section 9.9 of
the Loan Agreement, (iii) has violated or shall violate any applicable laws or
regulations or any order or decree of any court or Governmental Authority in any
material respect, (iv) does or shall conflict with or result in the breach of,
or constitute a default in any respect under any material mortgage, deed of
trust, security agreement, agreement or instrument to which any Borrower or
Guarantor is a party or may be bound, or (v) violates or shall violate any
provision of the certificate of formation, operating agreement or other
organizational documents of any Borrower or Guarantor.
(b)    This Amendment has been duly authorized, executed and delivered by all
necessary action on the part of Borrowers and Guarantors which are party hereto
and is in full force and effect as of the date hereof, as the case may be, and
the obligations of Borrowers or Guarantors contained herein constitute legal,
valid and binding obligations of Borrowers and Guarantors, as the case may be,
enforceable against them in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar law limiting creditors’ rights generally and by general
equitable principles.
(c)    All of the representations and warranties set forth in the Loan Agreement
as amended hereby, and the other Financing Agreements, are true and correct in
all material respects after giving effect to the provisions of this Amendment,
except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified by materiality in the text thereof).
(d)    No action of, or filing with, or consent of any Governmental Authority,
and no material approval or consent of any other party, is required to
authorize, or is otherwise, required in connection with, the execution, delivery
and performance of this Amendment, except for any actions or filings already
made or taken and approvals or consents previously obtained.
(e)    Borrowers have delivered, or caused to be delivered, to Agent true and
complete copies of the C-Store Purchase Agreement (together with all exhibits
and schedules


3762066.7

--------------------------------------------------------------------------------




thereto), as amended, supplemented or otherwise modified through the Amendment
No. 2 Effective Date.
(f)    As of the date hereof, no Default or Event of Default exists or has
occurred and is continuing.
5.Conditions Precedent. This Amendment shall not be effective until each of the
following conditions precedent is satisfied:
(a)    Agent shall have received counterparts of this Amendment, duly
authorized, executed and delivered by Borrowers, Guarantors and Required
Lenders; and
(b)    no Default or Event of Default shall exist or have occurred and be
continuing.
6.Effective of this Amendment. This Amendment constitutes the entire agreement
of the parties with respect to the subject matter hereof, and supersedes all
prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof. Except as expressly provided herein, no other changes or modifications
to the Loan Agreement or any of the other Financing Agreements, or waivers of or
consents under any provisions of any of the foregoing, are intended or implied
by this Amendment, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date of this Amendment. The applicable provisions of this Amendment
and the Loan Agreement shall be read and interpreted as one agreement, To the
extent that any provision of the Loan Agreement or any of the other Financing
Agreements conflicts with any provision of this Amendment, the provision of this
Amendment shall control. Upon and after the effectiveness of this Amendment,
each reference in the Loan Agreement to “this Agreement”, “hereunder”, “herein”,
“hereof” or words of like import referring to the Loan Agreement, and each
reference in the other Financing Agreements to “the Loan Agreement”,
“thereunder”, “therein”, “thereof”, or words of like import referring to the
Loan Agreement, shall mean and be a reference to the Loan Agreement as modified
and amended hereby.
7.Further Assurances: Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment.
8.Governing Law. The validity, interpretation and enforcement of this Amendment
and the other Financing Agreements (except as otherwise provided therein) and
any dispute arising out of the relationship between the parties hereto, whether
in contract, tort, equity or otherwise, shall be governed by the internal laws
of the State of New York but excluding any principles of conflicts of law or
other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
9.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.


3762066.7

--------------------------------------------------------------------------------




10.Counterparts. This Amendment may be executed in one or more counterparts each
of which when so executed shall be deemed to be an original but all of which
when taken together shall constitute one and the same instrument. In making
proof of this Amendment, it shall not be necessary to produce or account for
more than one counterpart hereof signed by each of the parties hereto. This
Amendment may be executed and delivered by telecopier (or other electronic
transmission of a manually executed counterpart) with the same force and effect
as if it were a manually executed and delivered counterpart. Any party
delivering an executed counterpart of this Amendment by telecopier (or other
electronic transmission of a manually executed counterpart) shall also deliver
an original executed counterpart of this Amendment, but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability
and binding effect of this Amendment as to such party or any other party.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




3762066.7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the day and year first above written.

 
BORROWERS
 
 
 
TRAVELCENTERS OF AMERICA LLC
 
 
 
 
By:
/s/ Andrew J. Rebholz
 
Name:
Andrew J. Rebholz
 
Title:
CEO
 
 
 
 
 
 
 
TA OPERATING LLC
 
 
 
 
By:
/s/ Andrew J. Rebholz
 
Name:
Andrew J. Rebholz
 
Title:
CEO

















[Signature Page to Amendment No. 2 to Amended and Restated Loan Security
Agreement]

--------------------------------------------------------------------------------







 
GUARANTORS
 
 
 
 
TRAVELCENTERS OF AMERICA
 
HOLDING COMPANY LLC
 
By:
/s/ Andrew J. Rebholz
 
Name:
Andrew J. Rebholz
 
Title:
CEO
 
 
 
 
PETRO FRANCHISE SYSTEMS LLC
 
 
 
 
By:
/s/ Andrew J. Rebholz
 
Name:
Andrew J. Rebholz
 
Title:
CEO
 
 
 
 
TA FRANCHISE SYSTEMS LLC
 
 
 
 
By:
/s/ Andrew J. Rebholz
 
Name:
Andrew J. Rebholz
 
Title:
CEO
 
 
 
 
TA OPERATING NEVADA LLC
 
 
 
 
By:
/s/ Andrew J. Rebholz
 
Name:
Andrew J. Rebholz
 
Title:
CEO
 
 
 
 
TA OPERATING MONTANA LLC
 
 
 
 
By:
/s/ Andrew J. Rebholz
 
Name:
Andrew J. Rebholz
 
Title:
CEO
 
 
 
 
QSL OPERATING LLC
 
 
 
 
By:
/s/ Andrew J. Rebholz
 
Name:
Andrew J. Rebholz
 
Title:
CEO















[Signature Page to Amendment No. 2 to Amended and Restated Loan Security
Agreement]

--------------------------------------------------------------------------------







 
QSL RE LLC
 
 
 
 
By:
/s/ Andrew J. Rebholz
 
Name:
Andrew J. Rebholz
 
Title:
CEO
 
 
 
 
QSL FRANCHISE SYSTEMS LLC
 
 
 
 
By:
/s/ Andrew J. Rebholz
 
Name:
Andrew J. Rebholz
 
Title:
CEO





[Signature Page to Amendment No. 2 to Amended and Restated Loan Security
Agreement]

--------------------------------------------------------------------------------







 
AGENT
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC,
 
as Agent and a Lender
 
 
 
 
By:
/s/ Laura Wheeland
 
Name:
Laura Wheeland
 
Title:
Vice President





[Signature Page to Amendment No. 2 to Amended and Restated Loan Security
Agreement]

--------------------------------------------------------------------------------







 
LENDERS
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Michael Byrne
 
Name:
Michael Byrne
 
Title:
Assistant Vice President





[Signature Page to Amendment No. 2 to Amended and Restated Loan Security
Agreement]

--------------------------------------------------------------------------------







 
LENDERS
 
 
 
USB AG, STAMFORD BRANCH
 
 
 
 
By:
/s/ Darlene Arias
 
Name:
Darlene Arias
 
Title:
Director
 
 
 
 
By:
/s/ Houssem Daly
 
Name:
Houssem Daly
 
Title:
Associate Director





[Signature Page to Amendment No. 2 to Amended and Restated Loan Security
Agreement]

--------------------------------------------------------------------------------







 
LENDERS
 
 
 
CITIBANK, NA
 
 
 
 
By:
/s/ Allister Chan
 
Name:
Allister Chan
 
Title:
Vice President





[Signature Page to Amendment No. 2 to Amended and Restated Loan Security
Agreement]

--------------------------------------------------------------------------------







 
LENDERS
 
 
 
THE HUNTINGTON NATIONAL BANK
 
 
 
 
By:
/s/ Lynsey M. Sausaman
 
Name:
Lynsey M. Sausaman
 
Title:
Assistant Vice President





[Signature Page to Amendment No. 2 to Amended and Restated Loan Security
Agreement]

--------------------------------------------------------------------------------







 
LENDERS
 
 
 
CITY NATIONAL BANK
 
 
 
 
By:
/s/ Lauren Bourke
 
Name:
Lauren Bourke
 
Title:
Vice President





[Signature Page to Amendment No. 2 to Amended and Restated Loan Security
Agreement]